UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1956



JOHN D. MCCOY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-96-125-B)


Submitted:   April 7, 1998                 Decided:   June 18, 1998


Before WILKINS and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vernon M. Williams, WOLFE & FARMER, Norton, Virginia, for Appel-
lant. James A. Winn, Chief Counsel, Region III, Patricia M. Smith,
Deputy Chief Counsel, Rafael Melendez, Assistant Regional Counsel,
Office of General Counsel, SOCIAL SECURITY ADMINISTRATION; Robert
P. Crouch, Jr., United States Attorney, John F. Cochran, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant John D. McCoy appeals from district court orders

that adopted the report and recommendation of a magistrate judge,

affirmed an ALJ’s decision denying him disability benefits, and

denied reconsideration of that order. We have reviewed the record

and the district court’s opinion and orders and find no reversible

error. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Accordingly, we affirm the orders based upon the reasoning of the

district court. McCoy v. Apfel, No. CA-96-125-B (W.D. Va. May 13 &

29, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2